             Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

MASCHINENFABRIK HERKULES                 §
GmbH & CO., KG,                          §
                                         §
         Plaintiff,                      §
                                         §
v.                                       §   CIVIL ACTION NO. 5:20-CV-1173
                                         §
                                         §
ALTOS HORNOS DE MEXICO,                  §
S.A.B. DE C.V.,                          §
                                         §
        Defendant.                       §
                                         §          JURY TRIAL DEMANDED
                                         §


                      PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE UNITED STATES DISTRICT COURT:

     Plaintiff Maschinenfabrik Herkules GmbH & Co. KG, (“Herkules” or “Plaintiff”)

files its Original Complaint against Defendant Altos Hornos De Mexico, S.A.B. De

C.V. (“AHMSA” or “Defendant”) and, in support thereof, alleges the following:


                         I.   PRELIMINARY STATEMENT

        1.    This action arises out of AHMSA’s failure to perform its obligations

under a purchase agreement for one Herkules WS1100 Roll Grinder. Plaintiff brings

this action to remedy the harm Defendant has caused to it through breach of contract,

negligent misrepresentation, and fraud in the inducement.

        2.    Defendant defaulted on its payment obligations under the purchase

agreement. Since that time, Herkules has made good-faith efforts to find an amicable

solution to this dispute. Defendant initially indicated a willingness to settle this

ORIGINAL COMPLAINT                                                              PAGE 1
              Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 2 of 18




matter but has since ceased communication. As such, despite Plaintiff’s best efforts

to resolve this without legal action, Plaintiff is compelled to seek this court’s

assistance in enforcing its rights under the purchase agreement.

                                     II.    PARTIES

         3.    Herkules is a company organized and existing under the laws of

Germany. For purposes of this action only, it may be served through its counsel listed

below.

         4.    AHMSA is a company organized and existing under the laws of Mexico.

It has not designated a registered agent for service of process and must be served

subject to the strictures of the Hague Service Convention.

                          III.   JURISDICTION AND VENUE

         5.    This Court has personal jurisdiction over Defendant, as the parties

contractually agreed to submit to the jurisdiction of this Court.

         6.    This Court has subject matter jurisdiction over this action under 28

U.S.C. §1331 as to the causes of action arising under federal law and supplemental

jurisdiction as to all other causes of action under §1367(a) because those causes of

action form part of the same case or controversy as the federal causes of action under

Article III of the United States Constitution.

         7.    Venue is proper in this Court under 28 U.S.C. §1391(b)(3), as the parties

contractually agreed to submit to the jurisdiction of this court and there is no district

in which this action may otherwise be brought.




ORIGINAL COMPLAINT                                                                PAGE 2
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 3 of 18




                            IV.   BACKGROUND FACTS

      8.     Plaintiff Herkules is a German company that was founded in 1911 in

Siegen, Germany. For over 100 years, Herkules has produced machine tools and

equipment; it specializes in the production of roll machining, including specialized

roll grinders and lathes. Plaintiff’s machines can be used in a number of industries,

including steel manufacturing, and Plaintiff has subsidiaries in various countries,

including China, India, and the United States, to assist it in providing goods and

services to companies in those regions.

      9.     Defendant is a Mexican company that manufactures steel products

using various industrial machinery, including the type of roll grinder in which

Plaintiff specializes. Defendant is headquartered in Monclova, Coahulia, Mexico, and

describes itself as one of the largest integrated steel producers in Mexico. Like

Herkules, Defendant has subsidiaries in various other locations, including U.S.

headquarters in San Antonio, Texas.

   A. The Initial Purchase Agreement

      10.    On August 7, 2014, the parties entered an agreement (“Purchase

Agreement” or “the agreement”) whereby Plaintiff would sell, and Defendant would

buy, one Herkules WS1100 Roll Grinder (“the equipment”). The parties agreed to a

price of $3,701,250.00 to be paid by Defendant in parts over time as Plaintiff reached

certain milestones.

      11.    Specifically, the Purchase Agreement provided that 20% of the purchase

price would be due in advance, within twenty days of the date of the agreement; 10%



ORIGINAL COMPLAINT                                                             PAGE 3
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 4 of 18




would be due within seven days of Defendant’s receipt and approval of the basic

engineering plans of the equipment; 20% would be due within seven days of

Defendant’s receipt of notice of Plaintiff’s readiness to start production; 30% would

be due within fifteen days of Defendant’s receipt of notice of Plaintiff’s readiness to

ship; 10% would be due within ten days of delivery; and 10% would be due after

Defendant issued a Final Acceptance Certificate or after Plaintiff certified that the

Final Acceptance Certificate could not be signed within six months after delivery due

to reasons beyond Plaintiff’s control.

      12.    In addition to providing Defendant with the basic engineering plans of

the equipment (“the Basic Engineering”), Plaintiff agreed to provide Defendant with

additional technical specifications during the course of its performance of the contract

(“the Detail Engineering”).

      13.     Both the Basic Engineering and the Detail Engineering contained

information that was a valuable, special, and unique asset owned by Herkules.

      14.    The information contained in the Basic Engineering and the Detail

Engineering (collectively, “the information”) provided independent economic value

from not being generally known to, and not being readily ascertainable by proper

means by, other persons who can obtain economic value from their disclosure or use.

      15.    At all times, Plaintiff has made reasonable efforts to ensure the

information remained secret.

      16.    The information constituted trade secrets that Plaintiff owned.




ORIGINAL COMPLAINT                                                               PAGE 4
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 5 of 18




      17.    Under the Purchase Agreement, Herkules provided Defendant with a

perpetual, irrevocable, and royalty-free license to use any and all intellectual

property and software incorporated into or related to the equipment. Herkules also

granted Defendant a perpetual, irrevocable, and royalty-free license to use and make

copies of all documentation and information supplied to Defendant under the

agreement, including the information contained in the Basic Engineering and Detail

Engineering. However, Defendant was only licensed to use the intellectual property

and supplied information for the limited purposes of erecting, constructing,

installing, maintaining, and/or operating the equipment that it was acquiring from

Herkules under the Purchase Agreement. Section 6.1 of the Purchase Agreement

specifically provided that Herkules would retain ownership of all intellectual

property incorporated into or related to the Equipment.

      18.    The Purchase Agreement also provided that it was to be construed under

Texas law. Additionally, the parties agreed to submit to the jurisdiction of the courts

located in San Antonio, Texas, USA and waived any other jurisdiction.

      19.    The Purchase Agreement provided that Plaintiff would deliver the

completed equipment to Ford City, Pennsylvania. At present, the machine has been

completed and delivered to the designated location,

      20.    The Purchase Agreement further provided that Defendant would

acquire title and ownership of the equipment, or any portion thereof, as soon as full

payment for that portion was received by Plaintiff.




ORIGINAL COMPLAINT                                                              PAGE 5
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 6 of 18




      21.    Under the Purchase Agreement, either party could suspend its

performance obligations under the contract for a limited time due to an event of force

majeure.

      22.    Finally, both parties represented that they had “sufficient legal and

economical capacity” to enter into the Purchase Agreement.

   B. The First Amendment to the Purchase Agreement

      23.    On November 10, 2014, the parties entered an agreement to amend the

terms of the Purchase Agreement (“First Amended Agreement”).

      24.    The First Amended Agreement modified the equipment to be delivered

under the Purchasing Agreement, increased the purchase price to $5,001,250.00, and

required delivery of the equipment within 13.5 months of the effective date of the

amendment.

      25.    Additionally, the First Amended Agreement made the following changes

to the payment schedule: 1) an advance payment of $740,250.00 was made due within

20 calendar days of the date of the Purchasing Agreement; and 2) an advance

payment of $260,000.00 was to be made within 30 days of the date of the First

Amended Agreement. The other provisions of the payment schedule were not

amended.

      26.    Pursuant to the terms of the Purchase Agreement and the First

Amended Agreement Plaintiff supplied Defendant with documentation, including the

Basic Engineering and the Detail Engineering.




ORIGINAL COMPLAINT                                                             PAGE 6
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 7 of 18




      27.    Subsequent to the execution of the First Amended Agreement,

Defendant made a temporary suspension of its performance obligations. Defendant

represented that the circumstances of the Mexican steel market had changed, and it

was possible that Defendant would become unable to perform its obligations.

Plaintiff, believing Defendant’s representations about the Mexican steel market, did

not object to the temporary suspension.

   C. AHMSA’s Bankruptcy and Restructuring

      28.    At the time of the negotiation and execution of the Purchase Agreement

and First Amendment, unbeknownst to Herkules, Defendant was in the process of a

complicated bankruptcy restructuring under Mexican law.

      29.    Defendant’s bankruptcy proceeding was initiated in Mexico on May 24,

1999. Because the proceeding was highly complex, it continued for seventeen years.

Only a month after AHMSA signed the First Amended Agreement, in December 2014,

Defendant finally filed its plan of reorganization with the Mexican bankruptcy court.

Yet Defendant hid this entire process from Herkules, did not reveal its upcoming

reorganization plan, and did not tell Herkules that Defendant would face liquidation

if the plan was not approved

      30.    Approximately a year and a half after the First Amended Agreement

with Herkules was signed and the reorganization plan was presented to the Mexican

court, on May 16, 2016, the Mexican court entered an order approving Defendant’s

payment plan and lifting the suspension of Defendant’s payments to its creditors

(“Lifting Order”).



ORIGINAL COMPLAINT                                                            PAGE 7
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 8 of 18




      31.      Under the terms of the approved payment plan and the Lifting Order,

and in accordance with Mexican law, Defendant was obligated to make all the

payments due within three years of the date on which the Lifting Oder was entered.

If Defendant failed to satisfy its obligations by May 16, 2019, it would be forced into

liquidation.

      32.      On August 9, 2016, the Mexican court’s Lifting Order came into effect

as a final, non-appealable order. Defendant was able to issue new shares and began

making cash payments to certain creditors. Defendant was also permitted to file

foreign recognition proceedings.

      33.      On August 16, 2016, Defendant filed a Chapter 15 petition in the United

States Bankruptcy Court for the District of Delaware seeking recognition in the

United States of the May 16, 2016 Lifting Order.

      34.      At no point did Defendant apprise Plaintiff of these proceedings or

inform Plaintiff of its tenuous economic capacity. Indeed, Defendant explicitly

represented to Plaintiff in the Purchasing Agreement that it had the “economical

capacity” to perform its obligations. Defendant reaffirmed and ratified this

representation by executing the First Amended Agreement.

   D. The Second Amendment to the Purchase Agreement

      35.      On August 24, 2016, only eight days after filing its Chapter 15 Petition

in Delaware, Defendant withdrew its temporary suspension of its obligations under

the Purchase Agreement and First Amended Agreement and informed Plaintiff that

it would now be able to complete its performance.



ORIGINAL COMPLAINT                                                              PAGE 8
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 9 of 18




      36.    On September 7, 2016, the parties executed a second amendment to the

Purchase Agreement (“Second Amended Agreement”) that outlined when and how

the remaining amount due upon the contract was to be paid and when the equipment

would be delivered.

      37.    By executing the Second Amended Agreement, Defendant again

reaffirmed and ratified its representation that it had the economic capacity to

perform its obligations.

      38.    Defendant again did not apprise Herkules of its bankruptcy proceeding.

Nor did Defendant inform Herkules that if it failed to satisfy its obligations to its

creditors under the payment plan by May 16, 2019, it would be forced into liquidation.

      39.    On information and belief, at some time after the execution of the

Second Amended Agreement, Defendant began wrongfully misusing Plaintiff’s trade

secrets by attempting to manufacture the equipment itself, with the assistance of its

subsidiaries, or with the assistance of third-party competitors of Herkules.

      40.    On information and belief, Defendant wrongfully disclosed Plaintiff’s

trade secrets to its subsidiaries and other third parties in an attempt to secure a

manufacturer that could produce the equipment for a cheaper price.

      41.    On information and belief, Defendant misused Plaintiff’s trade secrets

within the United States and wrongfully disclosed Plaintiff’s trade secrets to third

parties within the United States.




ORIGINAL COMPLAINT                                                             PAGE 9
             Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 10 of 18




   E. AHMSA Defaults on the Second Amended Agreement

       42.     On January 24, 2019, Defendant defaulted on its obligations under the

Second Amended Agreement. On information and belief, this default was caused by

Defendant’s upcoming obligation to pay its creditors approximately 92 million dollars

by May 16, 2019 under the Lifting Order.

       43.     Defendant was aware that if it were to default on its bankruptcy

obligations under the Lifting Order, it would be forced into liquidation under Mexican

law.

       44.     Defendant was also aware that if it defaulted on its contractual

obligations to Herkules, Herkules would be compelled to enforce its contractual rights

by filing a separate lawsuit in San Antonio, where Defendant’s American subsidiary’s

headquarters is located. Any potential lawsuit by Herkules would take substantial

time to resolve and be costly to Herkules. Moreover, Defendant would not risk

liquidation in defending this lawsuit.

       45.     In light of these considerations, on information and belief, Defendant

made a unilateral, strategic decision to default on its obligations to Herkules in favor

of meeting its obligations under the Lifting Order.

       46.     At all times, Defendant concealed from Herkules the fact that its

performance of its contractual obligations was subordinate to its performance of its

obligations under the Lifting Order.

       47.     On March 12, 2020, Plaintiff sent a letter to Defendant informing it that

if the outstanding amount due upon the contract was not paid by March 31, 2020



ORIGINAL COMPLAINT                                                              PAGE 10
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 11 of 18




Plaintiff would terminate the contract in the manner outlined in the Purchase

Agreement. The letter was sent by email and, on March 13, 2020, by international

courier.

      48.     On March 18, 2020, Defendant refused receipt of the copy of Plaintiff’s

letter that was sent by international courier.

      49.     On April 3, 2020, Defendant responded to Plaintiff’s March 12, 2020

letter via email. Defendant, through Patricio Eduardo Villarreal Gonzalez, apologized

for the delayed response and stated that Defendant was “trying to get an official

arrangement on how to solve this.”

      50.     On April 9, 2020 Plaintiff responded via email and informed Defendant

that it had not yet received any payment or suggested payment schedule from

Defendant. Plaintiff informed Defendant that it reserved the right to terminate the

agreement due to Defendant’s non-performance.

      51.     On April 13, 2020 Defendant responded, again via email, and stated that

it intended to have a proposed resolution “within the next couple of days.”

      52.     On April 29, 2020 Plaintiff sent a letter to Defendant informing it that

Plaintiff was terminating the agreement. In the letter, Plaintiff explained that

pursuant to the terms of the agreement, Defendant’s breach entitled Plaintiff to

reimbursement for lost profits and certain costs and expenses, including storage fees.

Plaintiff included its calculation of the outstanding amount owed, which was

$2,248,766.00.




ORIGINAL COMPLAINT                                                            PAGE 11
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 12 of 18




      53.     In a good-faith effort to resolve the matter in a manner that avoided

additional costs to both parties, Plaintiff offered Defendant a termination agreement

in the April 29, 2020 letter. Plaintiff proposed that Defendant would transfer

ownership and title of the equipment from payments already made back to Plaintiff.

In exchange, Plaintiff would waive its right to seek the reimbursements that it was

entitled to receive under the terms of the agreement.

      54.     Additionally, Plaintiff informed Defendant in the April 29, 2020 letter

that if the termination agreement was not accepted by May 31, 2020, Plaintiff would

be compelled to fully enforce its rights to collect the reimbursements it was entitled

to by the terms of the Purchase Agreement.

      55.     Defendant never responded to Plaintiff’s April 29, 2020 letter or

communicated any further with Plaintiff.

                              V.     CAUSES OF ACTION


COUNT I – MISAPPROPRIATION OF TRADE SECRETS IN VIOLATION OF
THE DEFEND TRADE SECRETS ACT, 18 U.S.C. §§1831-1839

      56.     Plaintiff incorporates all of the allegations described in paragraphs 1-55

as if they were set forth in their entirety herein.

      57.     Defendant acquired trade secrets owned by Plaintiff in the course of

Plaintiff’s performance of the contracts.

      58.     Plaintiff’s trade secrets were related to a product or service used in, and

intended for use in, interstate and foreign commerce.




ORIGINAL COMPLAINT                                                               PAGE 12
             Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 13 of 18




       59.     Defendant misappropriated Plaintiff’s trade secrets by acquiring them

through misrepresentation, by using them in an unauthorized manner, and by

disclosing them to third parties without Plaintiff’s knowledge or consent.

       60.     At the time of its disclosures, Defendant knew, or had reason to know,

that it had acquired the trade secrets under circumstances giving rise to a duty to

maintain the secrecy of the trade secrets or limit the use of the trade secrets.

       61.     Defendant had a contractual duty to maintain the secrecy of Plaintiff’s

trade secrets.

       62.     Defendant’s disclosures, and other acts in furtherance of its

misappropriations, were committed in the United States.

       63.     Defendant’s disclosure of Plaintiff’s trade secrets was willful and

malicious.

       64.     Defendant’s misappropriations have caused damage to Plaintiff and to

Plaintiff’s valuable intellectual property. Plaintiff seeks damages for any loss caused

by Defendant’s disclosure and for any unjust enrichment caused by the

misappropriation of Plaintiff’s trade secrets.

       65.     Plaintiff seeks exemplary damages for Defendant’s willful and malicious

disclosure of its trade secrets.

       66.     Plaintiff seeks an injunctive order prohibiting Defendant from making

any further disclosures of Plaintiff’s trade secrets.

       67.     Plaintiff seeks a reasonable attorney’s fee and other litigation costs

reasonably incurred.



ORIGINAL COMPLAINT                                                                 PAGE 13
             Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 14 of 18




COUNT II – BREACH OF CONTRACT

      68.      Plaintiff incorporates all of the allegations described above in

Paragraphs 1-67 as if they were set forth in their entirety herein.

      69.      The Purchase Agreement, First Amended Agreement, and Second

Amended Agreement were valid contracts between Plaintiff and Defendant.

      70.      Plaintiff performed all of its obligations according to the terms of the

contracts.

      71.      Defendant’s actions, detailed above, constituted breaches of the

contracts.

      72.      Plaintiff has been damaged by Defendant’s actions in violation of the

contracts and seeks compensatory damages in an amount to be determined by a trier

of fact as well as its attorney’s fees incurred in bringing and prosecuting this case.

COUNT III – NEGLIGENT MISREPRESENTATION

      73.      Plaintiff incorporates all of the allegations described above in

paragraphs 1-72 as if they were set forth in their entirety herein.

      74.      Defendant provided information in the course of its business, or in a

transaction in which it had a pecuniary interest, regarding Defendant’s economic

capacity to enter into, and willingness to perform, the Purchase Agreement and

subsequent amendments.

      75.      Specifically, Defendant represented to Plaintiff on August 7, 2014 that

it had “sufficient legal and economical capacity” to enter into and perform its

obligations under the Purchase Agreement.



ORIGINAL COMPLAINT                                                              PAGE 14
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 15 of 18




      76.      Defendant represented to Plaintiff on November 10, 2014 that it had

“sufficient legal and economic capacity” to enter into and perform the First Amended

Agreement.

      77.     Defendant represented to Plaintiff on September 7, 2016 that it had

“sufficient legal and economical capacity” to enter into and perform the Second

Amended Agreement.

      78.     The information supplied was false.

      79.     Specifically, Defendant did not communicate the existence of the

ongoing bankruptcy proceeding, which inhibited its economic capacity to perform its

obligations under the Purchase Agreement and subsequent amendments.

      80.     Further, Defendant did not communicate the details of the payment

plan, and in particular the existence of the May 16, 2019 deadline by which it needed

to satisfy its obligations under the payment plan or be forced into liquidation, when

it executed the Second Amended Agreement.

      81.     Defendant did not exercise reasonable care or competence in obtaining

or communicating the information to Plaintiff.

      82.     Plaintiff justifiably relied on the information provided by Defendant in

entering into and performing under the Purchase Agreement and subsequent

amendments.

      83.     Plaintiff has suffered damages that were proximately caused by its

reliance on the false information provided by Defendant and seeks compensatory

damages for its injury in an amount to be determined by a trier of fact.



ORIGINAL COMPLAINT                                                            PAGE 15
            Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 16 of 18




      COUNT IV – FRAUD IN THE INDUCEMENT

      84.     Plaintiff incorporates all of the allegations described in paragraphs 1-84

as if they were set forth in their entirety herein.

      85.     On August 7, 2014 Defendant represented to Plaintiff that it had

“sufficient legal and economical capacity to enter into” the Purchase Agreement.

      86.     On November 10, 2014, Defendant represented to Plaintiff that it had

“sufficient legal and economical capacity to enter into” the First Amended Agreement.

      87.     On September 7, 2016, Defendant represented to Plaintiff that it had

“sufficient legal and economical capacity to enter into” the Second Amended

Agreement.

      88.     These representations were false, and Defendant knew that they were false

when made, or made the representations recklessly without any knowledge of their truth

and as positive assertions.

      89.     Specifically, Defendant knew at the time that it entered into the Purchase

Agreement that it was undergoing bankruptcy proceedings that could affect its economic

capacity to perform its obligations under the Purchase Agreement.

      90.     Defendant knew at the time that it entered into the First Amended

Agreement that it was undergoing bankruptcy proceedings that could affect its economic

capacity to perform its obligations under the First Amended Agreement.

      91.     Defendant knew at the time that it entered into the Second Amended

Agreement that it was obligated to satisfy its obligations under the payment plan by May




ORIGINAL COMPLAINT                                                              PAGE 16
             Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 17 of 18




16, 2019, or be forced into liquidation, which could affect its economic capacity to perform

its obligations under the Second Amended Agreement.

       92.       Defendant intended Plaintiff to rely on its false statements and act upon

them by performing Plaintiff’s obligations under the Purchase Agreement and

subsequent amendments.

       93.       Plaintiff justifiably relied on the information provided by Defendant in

entering into and performing under the Purchase Agreement and subsequent

amendments.

       94.       Plaintiff has suffered injury and damage from Defendant’s fraud and

seeks compensatory damages for its injuries in an amount to be determined by the

trier of fact.

                                        VI.   PRAYER


       WHEREFORE, Plaintiff prays that upon a final hearing or trial, Plaintiff be

awarded judgment against Defendant for the following:

   (a) Compensatory damages;

   (b) Exemplary damages

   (c) Reasonable attorneys’ fees and costs;

   (d) Prejudgment and post-judgment interest;

   (e) Injunctive relief; and

   (f) Such other general relief to which Plaintiff may be justly entitled.




ORIGINAL COMPLAINT                                                                 PAGE 17
         Case 5:20-cv-01173 Document 1 Filed 10/02/20 Page 18 of 18




DATED: October 2, 2020.

                                                      Respectfully submitted,




                                                       /s/ Elizabeth K. Stepp
                                                           Elizabeth K. Stepp
                                                     Texas Bar No. 00788467
                                                      eks@federal-lawyer.com
                                                             Nick Oberheiden
                                                        NY Reg. No. 4619011
                                                     nick@federal-lawyer.com
                                                        OBERHEIDEN P.C.
                                                5728 LBJ Freeway, Suite 250
                                                          Dallas, Texas 75240
                                                  (214) 334-7648 (Telephone)
                                                   (972) 559-3365 (Facsimile)
                                             ATTORNEYS FOR PLAINTIFF




ORIGINAL COMPLAINT                                                    PAGE 18
